Case 8:20-cv-02005-TPB-AEP Document 38 Filed 10/08/20 Page 1 of 3 PageID 393




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                     Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.,

                    Defendants.
                                  /

                 MOTION TO DISMISS OF DARLENE HILERY

      Darlene Hilery, a licensed practical nurse employed by the Pinellas County

Sheriff’s Office, moves to dismiss the amended complaint for failure to state a claim

on which relief can be granted under Fed. R. Civ. P. 12(b)(6), because it is prolix and

an impermissible shotgun pleading in violation of Fed. R. Civ. P. 8(a)(2) & 8(d)(1),

and because she is entitled to qualified immunity.

                               MEMORANDUM OF LAW

      The only medical professional the plaintiff is suing in this case is Darlene

Hilery, an LPN.1 Ms. Hilery is only mentioned twice in the plaintiff’s amended

complaint. She is referred to once in a report made by Deputy Moses, who wrote in



      1
        The plaintiff mistakenly identifies Ms. Hilery as an ARNP. Doc. 33 ¶ 17.
As is apparent on the face of the documents the plaintiff attached to her amended
complaint, Ms. Hilery is an LPN. Doc. 33-1, at 55. See also Fla. Dep’t of Health,
License Verification (Darlene Dianna Hilery), https://tinyurl.com/yxgsqdf6 (last
checked Oct. 8, 2020) (showing Ms. Hilery as holding an active LPN license).
Case 8:20-cv-02005-TPB-AEP Document 38 Filed 10/08/20 Page 2 of 3 PageID 394




a log that both he and Ms. Hilery advised the plaintiff to sign up for sick call when

the plaintiff was “extremely irate” and “yelling” about needing her medication.

Doc. 33 ¶ 80 (quoting Doc. 33-1, at 20). The plaintiff does not deign to give any

further information about what this incident involved, what the outcome was, or

how any aspect of Ms. Hilery’s involvement in it allegedly violated the Constitution.

      The only other mention of Ms. Hilery in the amended complaint is the

plaintiff’s quotation from a report in which Sgt. Franjesevic wrote that Ms. Hilery

evaluated the plaintiff in response to her complaint of chest pains and was cleared to

remain in her current housing assignment (i.e., as opposed to being transferred to the

medical unit). Id. ¶ 67 (quoting Doc. 33-1, at 55). The plaintiff does not aver how

Ms. Hilery’s medical evaluation was unconstitutional. The plaintiff also does not

aver that Ms. Hilery was involved in any of the panoply of allegedly unconstitutional

acts giving rise to the two Fourteenth Amendment claims against her. See Dkt. 33

¶¶ 182 & 206; see also Dkt. 35, at 2-3 (summarizing Bello’s complaints against the

individually named defendants, including Ms. Hilery, in Counts IV and V).

      Ms. Hilery seeks dismissal of this case against her for the same reasons as

Deputy Cox and joins in, adopts, and incorporates the entirety of Deputy Cox’s

motion to dismiss. See Dkt. 35. Accordingly, for the reasons set forth above and in

Deputy Cox’s motion to dismiss, Bello’s amended complaint against Darlene Hilery

should be dismissed and the Court should grant such other relief as it deems just and

appropriate.




                                           2
Case 8:20-cv-02005-TPB-AEP Document 38 Filed 10/08/20 Page 3 of 3 PageID 395




                                           Respectfully submitted,

                                           /s/ Paul G. Rozelle
                                           Paul G. Rozelle
                                           FBN: 75948
                                           10750 Ulmerton Road
                                           Largo, FL 33778
                                           Telephone: (727) 582-6274
                                           Facsimile: (727) 582-6459
                                           prozelle@pcsonet.com
                                           amarcott1@pcsonet.com
                                           Attorney for Darlene Hilery




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 8, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                            /s/ Paul G. Rozelle




                                       3
